DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 06/03/2022. This action is made Final.
B.	Claims 1-15 remain pending.

  

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.	Claims 1-4 and 9-13 and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to the claimed invention is directed to abstract idea (human thought) without significantly more. The claim(s) recite(s) are directed to the series of steps instructing how solve MILP Problem, which is a fundamental sorting information practice and thus an abstract idea. The enumerated abstract idea grouping in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019). For example, “the Arrhenius equation, which is a law of nature and a mathematical concept which describes the relationship between temperature and reaction rate” or “the series of steps instructing how to hedge risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions.”

 3.	This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; such that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only collect, map, generate, learn (organize), train (sort), store and retrieve information in/from memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-15 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hubbs, Christian et al. (US Pub. 2022/0027817 A1), herein referred o as “Hubbs”.



As for claims 1 and 14-15, Hubbs teaches. A method and corresponding computer system of claim 14 and tangible medium of claim 15 for hyperparameter selection (HPS) and algorithm selection (AS) (par. 43 hyperparameter and algorithm selection) for mixed integer linear programming (MILP) problems (par. 47 finding solution to MILP), the method comprising:

collecting MILP problems and performances of associated solvers for optimizing the MILP problems (par. 128 fig. 6 collecting MILP problems to be solved for; i.e. scheduling problem);

mapping each of the MILP problems into a graph having nodes each comprising one of the variables and constraints of the MILP problems (par. 131 graph 600 mapping data from collection in par. 128);

generating raw features of the nodes of the graphs (fig. 6 table 610 new state raw data generated);

learning, for each of the graphs, a representation of the nodes of the graphs global to the MILP problems using the raw features (fig. 7; par. 136 learning by agent inputs);

training a machine learning model using the learned representations (fig. 7, par. 136 utilizing Artificial neural network (ANN) for training a learning model); and

using the trained learning model to select one of the solvers for anew MILP problem (par. 136 solving for scheduling problems).





[0035]
Accordingly, the example embodiments described herein are not meant to be limiting. It will be readily understood that the aspects of the present disclosure, as generally described herein, and illustrated in the figures, can be arranged, substituted, combined, separated, and designed in a wide variety of different configurations. For example, the separation of features into “client” and “server” components may occur in a number of ways.
[0036]
Further, unless context suggests otherwise, the features illustrated in each of the figures may be used in combination with one another. Thus, the figures should be generally viewed as component aspects of one or more overall embodiments, with the understanding that not all illustrated features are necessary for each embodiment.

As for claim 2, Hubbs teaches. The method according to claim 1, wherein the graphs are bipartite graphs mapping the variables on one side to the constraints on the other side (fig. 3 bipartite graph input nodes to output nodes).

As for claim 3, Hubbs teaches. The method according to claim 2, wherein the raw features of the nodes are generated by navigating the graphs and include one hop statistics on basic features (par. 181 Table 3 e.g. mean, max, min, median).

As for claim 4, Hubbs teaches. The method according to claim 1, wherein the learned representations are generated from a combination of embeddings derived for each of the graphs using the raw features and an embedding function (par. 46 combining reinforcement learning and model-based optimization techniques is to use a reinforcement learning agent to restrict a search space of a stochastic programming algorithm. Once trained, the reinforcement learning agent could assign low probabilities of receiving a high reward to certain actions in order to remove those branches and accelerate the search of the optimization algorithm).

As for claim 5, Hubbs teaches. The method according to claim 4, wherein the embeddings are derived using summary statistics of all of the nodes for each of the MILP problems, and by generating node prototypes using k-means clustering and associating to each of the graphs a sum over the nodes of a normalized distance to the node prototypes (par.76-79 discussion about training an ANN by generating node suggestions using form of k-means clustering of data and feeding into a graph to produce weighted sums).

As for claim 6, Hubbs teaches. The method according to claim 5, wherein the raw features of the nodes are used to derive two additional embeddings for each of the MILP problems by taking an average of the raw features over all of the nodes for each of the respective graphs, and by generating node prototypes from the embeddings of the nodes using k-means clustering and associating to each of the nodes of the graphs a new embedding defined by a vector of a normalized distance to the node prototypes such that, for each of the graphs, the new embedding is generated from the embeddings of the node using respective -values of mean, median and standard deviation for the respective nodes (par. 77-81 training ANN through additional data embeddings, convergence of weighted raw data updating that is based on the derivative of the activation function).

As for claim 7, Hubbs teaches. The method according to claim 6, wherein a further embedding for each of the MILP problems is derived by counting graphlets or motifs in each one of the respective graphs (par. 186 aggregation of graph data displayed to the user).

As for claim 8, Hubbs teaches. The method according to claim 1, wherein the representations of the nodes are learned using a neural network as an embedding function and using neural network message passing to determine values for weights in the neural network (par. 66 and 70 representation of nodes which were discovered during training applying weights to nodes of the graph displayed to the user).

As for claim 9, Hubbs teaches. The method according to claim 1, wherein the new MILP problem is mapped into a graph and raw features of the nodes are generated on the graph and applied as input to the trained learned learning model which provides as output a prediction of the best solver for the new MILP problem (par. 83 generating an acceptable output that is sufficiently close).

As for claim 10, Hubbs teaches. The method according to claim 1, wherein the MILP problems are general problems cast as Boolean satisfiability problems and include one of the following problems: integrated circuit design, combinatorial equivalence checking, model checking, planning in artificial intelligence and haplotyping in bioinformatics (intended use with no functional relevance, thus in paragraph 39 it is taught  that scheduling and planning problems can involve production scheduling for chemicals produced at a chemical plant; or more generally, products produced at a production facility).

As for claim 11, Hubbs teaches. The method according to claim 1, wherein the MILP problems are vehicle routing problems in which the variables are the allocation of vehicles to a single route and the constraints are an amount of vehicles and customer requirements, the method further comprising routing the vehicles based on the output of the selected solver (intended use with no functional relevance, thus in paragraph 39 it is taught  that scheduling and planning problems can involve production scheduling for chemicals produced at a chemical plant; or more generally, products produced at a production facility).

As for claim 12, Hubbs teaches. The method according to claim 1, wherein the MILP problems include personnel planning problems in which the variables are an allocation of personnel having particular skills for particular tasks and the constraints link to a cost of the personnel, the method further comprising scheduling the personnel based on the output of the selected solver (intended use with no functional relevance, thus in paragraph 39 it is taught  that scheduling and planning problems can involve production scheduling for chemicals produced at a chemical plant; or more generally, products produced at a production facility).

As for claim 13, Hubbs teaches. The method according to claim 1, wherein the MILP problems include job planning problems in which the variables are an allocation of robots having particular functions for  particular manufacturing jobs and the constraints link to a cost of operating the robots, the method further comprising manufacturing a product using the robots scheduled and functioning according to the output of the selected solver (intended use with no functional relevance, thus in paragraph 39 it is taught  that scheduling and planning problems can involve production scheduling for chemicals produced at a chemical plant; or more generally, products produced at a production facility).



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
A1.	Applicant argues :” Hubbs merely describes a standard Reinforcement Learning (RL) method which can be applied in a production facility to meet some demand, setting the reward to be inversely proportional to the delay. See Hubbs, Abstract and paragraphs [0122]-[0130]. In the graph of FIG. 6 of Hubbs, which is cited in the Office Action, the nodes represent actions and states of the production  environment, and therefore, in contrast to the graph used for learning in claim 1, do not comprise or represent variables or constraints of different MILP problems.”
R1.	Examiner does not agree, Hubbs specific application of the system (i.e. production facility) does not disqualify itself from still being anticipatory. The claim limitations require the teaching of a method for collecting and mapping data, creating graphs, learning and training from the graphs then finally utilizing trained data to select an acceptable output. Hubbs specifically teach these details within a production facility environment, yet still teaches a method for collecting and mapping data, creating graphs, learning and training from the graphs then finally utilizing trained data to select an acceptable output schedules to control a production facility. Applicant contests that Hubbs does not account for variables yet specifically accounts for various variables such as in paragraph 178 (e.g. inventory, open orders, production schedule, production constraints and off-grade losses, outages and other interruptions). Further in paragraph 178 it is taught :” The receding horizon requires the MILP model to receive as input not only the production environment, but results from the previous solution to maintain the fixed production schedule within the planning horizon.” Which directly anticipates “…training a machine learning model using the learned representations; and using the trained learning model to select one of the solvers for a new MILP problem…”. Hubbs further teaches that this data that is used to solve MILP problem of scheduling is collected, mapped to graph and generates raw data for the training of the MILP in at least paragraphs 130-131. 
Examiner recommends narrowing the claim limitations, such areas that could use more detail is how information is collected, how the mapping is performed, how generating raw features is performed, and how the learning is performed. Examiner recognizes these limitations as very broad statements with the lack of novel details to set it apart from generic concepts of the prior art.


A2.	Applicant disagrees with 35 USC 101 rejection.
R2.	Examiner maintains rejection as the claims are related to abstract idea. The claim(s) recite(s) are directed to the series of steps instructing how solve MILP Problem, with no tangible part or by including significantly more detail. The thoughts of a fundamental sorting information practice is an abstract idea. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; such that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations only collect, map, generate, learn (organize), train (sort), store and retrieve information in/from memory, these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 22, 2022